Citation Nr: 1219685	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  01-09 613	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for arthritis/degenerative disc disease of the lumbar and cervical spine.

2.  Entitlement to service connection for chronic disability of the cervical/lumbosacral spine other than arthritis/degenerative disc disease.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty from August 1944 to May 1946, from January 1951 to April 1952, and from January 1956 to December 1959.  

These matters come before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2000 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana.

The Veteran was afforded a hearing at the RO in November 2002 and presented testimony in May 2004 before the undersigned Veterans Law Judge sitting at Fort Harrison, Montana.  The transcripts are of record.

By decision in December 2005, the Board denied entitlement to service connection for arthritis of the cervical and lumbar spine and a chronic back disability other than arthritis of the lumbar spine.  The Veteran appealed to the United States Court of Veterans Appeals (Court).  In a February 2008 Memorandum Decision, the Court vacated the Board's decision with respect to the issues of entitlement to service connection for a chronic back disability, and arthritis of the lumbar spine and arthritis of the cervical spine, and remanded the issues for further consideration and readjudication. 

The case was remanded for further development by Board decisions in October 2008, and November 2011.

The issues of entitlement to an effective date earlier than July 22, 2008 for the grant of service connection for bilateral hearing loss disability, an effective date earlier than July 22, 2008 for the grant of service connection for tinnitus, an effective date earlier than February 1, 2007 for the grant of service connection for pulmonary fibrosis, an increased (compensable) rating for bilateral otitis media, an evaluation in excess of zero percent for bilateral hearing loss disability from July 22, 2008 to November 18, 2010, an evaluation in excess of 10 percent for bilateral hearing loss disability from November 19, 2010, and an evaluation in excess of 30 percent for pulmonary fibrosis from February 1, 2007 to March 25, 2010 that were also on appeal were adjudicated by separate decision in November 2011 and are no longer for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Neck/back injury in service resolved without chronic residuals.

2.  Arthritis/degenerative disc disease of the lumbar/cervical spine was not shown in service; was not manifested within one year of discharge from active duty, and is unrelated to service.

3.  Chronic back disability other than arthritis/degenerative disc disease of the lumbar and cervical spine was not manifest during active duty and is unrelated to service.

4.  Arthritis/degenerative disc disease of the lumbar/cervical spine and/or other chronic neck/back disability are not proximately due to or  aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Arthritis/degenerative disc disease of the lumbar/cervical spine was not incurred in or aggravated by military service, nor may arthritis or an organic disease of the nervous system be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Arthritis/degenerative disc disease of the lumbar/cervical spine is not proximately due or aggravated by service-connected disease or injury. 38 U.S.C.A. 38 C.F.R. § 3.310 (2011).

3.  Chronic back disability other than arthritis/degenerative disc disease of the lumbar/cervical spine was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

4.  Chronic back disability other than arthritis/degenerative disc disease of the lumbar/cervical spine is not proximately due to or aggravated by service-connected disease or injury. 38 U.S.C.A. 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he now has debilitating neck and back disabilities as a consequence of injury or disease in service, or are secondary to or have been aggravated by service-connected disability for which service connection is warranted. 

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claims by letters dated in March 2000, supplemented by correspondence in May 2001, January 2004 and March 2011 that addressed the required notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant has also been informed of the effective date elements of the claim. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Voluminous VA clinical records have been submitted in support of the claim and reviewed.  Private clinical records have also been received and considered.  The appellant has undergone a number of VA examinations, to include clinical opinions, over the years.  He was afforded two personal hearings over the course of the appeal.  Social Security records have been received and reviewed.  The extensive evidence of record, including the appellant's statements and testimony, has been carefully considered.  The Veteran has not indicated that there is outstanding evidence that has not been received or considered.

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits. 


Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis and/or an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of the disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310 (2011).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439 (1995).  38 C.F.R. § 3.310 was amended on September 7, 2006 after the filing of the current claim to conform the regulation to the holding in Allen.  The Board will apply the older version of 38 C.F.R. § 3.310 which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made, and the Veteran's claim was filed prior to the effective date of the revised regulation.

Factual Background

The Veteran's service medical records contain several enlistment and separation physical examinations for the various periods of service showing that the spine was evaluated as normal.  A March 1959 clinical entry reflects that he was admitted for complaints of chronic backache after lifting for which he had been treated as an outpatient with flexion exercises and local heat.  Examination elicited muscle spasm but no limitation of straight leg raising and no neurological deficit.  Bed rest was prescribed.  It was noted that pain and muscle spasm subsided.  Sprain of the left sacral joint was diagnosed.  On examination in December 1959 for discharge from active duty, the spine was evaluated as normal and no pertinent defect was noted.  An accompanying clinical entry for the record noted that he had been found to be physically qualified for discharge and did not require treatment or hospitalization at that time.  

The Veteran presented to VA in June 1979 for a complaint of pain in the small of his back that subsequently moved up into the shoulders.  He related that his arms and hands seemed numb at times.  History of back injury and scarlet fever in service was reported.  The appellant wondered if back pain could be attributed to either of those incidents.  It was noted that he had had back pain for years.  Following examination, the diagnosis was rule out cervical disc disease and lumbosacral disc disease. 

The appellant was subsequently afforded VA orthopedic consultation in June 1979 for complaints low back and neck pain and dated the onset of such to an injury during the Korean War.  He related that there had been increasing pain in the past few months.  The appellant denied sciatic and radiating symptomatology.  He related that he had not worked for three years because of a knee injury for which he had had two operations.  An X-ray of the lumbosacral spine showed marked degenerative changes in the mid and lower lumbar areas with narrowing of the L3-4 interspaces and vacuum signs indicative of degenerative disc disease.  It was felt that straightening of the spine was probably due to muscle spasm.  An X-ray of the cervical spine disclosed some degenerative changes with minimal encroachment on the neural foramina by posterior osteophytes, bilaterally.  Following physical examination, the impressions were chronic degenerative change of the lumbar spine and minimal degenerative changes of the cervical spine. 

The Veteran was afforded a VA examination in November 1983 and, among other things, complained of a stiff neck and a low back problem.  Examination of the low back revealed no tenderness or spasm.  Straight leg raising was negative.  Back flexion was limited to 75 degrees.  An X-ray of the lumbar spine was interpreted as showing narrowed disc spaces throughout with gas in the disc spaces at L4-5 and L5-S1.  There were anterior hypertrophic osteophytes throughout and sclerosis of the facets at L4-5 and L5-S1 that noted to be degenerative arthritis changes.  It was reported that there had been no significant interval change since June 1979.

An X-ray of cervical spine disclosed definite narrowing of the C6-7 intervertebral joint space.  There was a posterior osteophyte at C6-7 and smaller anterior osteophytes at C7 and C7.  It was reported that otherwise, the cervical spine was unchanged.  Following examination, a diagnosis of degenerative arthritis of multiple joints was rendered.

An October 1984 Social Security Disability Determination contained the agency's finding that the Veteran had been disabled by degenerative arthritis of the left knee since October 1976. 

VA outpatient records dating from 1985 through 2000 reflect that the Veteran received treatment and follow-up for pain affecting the cervical and lumbosacral  spine assessed as degenerative changes and/or arthritis.  

The appellant was afforded a VA compensation and pension examination in December 2000 and stated that while he service, he had been quarantined for four weeks for scarlet fever and had developed a great deal of pain in the neck, shoulders and ears at that time.  The examiner reviewed the claims folder and acknowledged that scarlet fever had been diagnosed in 1944, but related that the record failed to reveal any significant joint problems or pain.  The examiner referred to low back injury after lifting in 1959 diagnosed as strain for which he had been treated with bedrest for a few days with improvement and no record of further problems with the back.  The examiner related that the Veteran claimed that he suffered a slipped disc but that there was no documentation of this.  It was reported that he had retired at age 51 due to a work-related injury during 12 years he had driven a taxicab.  Employment history of working as a bricklayer and hood carrier in the construction business over the years was noted.  

A comprehensive physical examination was performed and prior X-rays were reviewed.  Following examination, the assessments noted that there was a history of scarlet fever in the military in 1944 but no documentation of any joint problems at that time.  The examiner stated that joint symptoms were not a prominent component of that syndrome and said that "Certainly, no lasting arthritic complaints are associated with scarlet fever."  It was added that "I do not believe his current arthritic complaints are related to the scarlet fever that he suffered in the military."  

The examiner stated that the Veteran did have evidence of arthritis in the neck and shoulder that was probably related to his years of construction work.  It was found that the history of lumbar strain and muscle spasm in the military seemed to be a self-limited problem.  It was found that the appellant did have severe degenerative arthritis in the lumbar spine but that "I do not believe this is related to his military problems."  The examiner further stated that "I am sure this is a cumulative problem from post traumatic arthritis over the years predominantly related to his work in the construction business."  

An April 2004 VA treatment record reflects diagnoses of lumbosacral and cervical spondylosis, and gouty arthropathy on the Veteran's problem list.  He complained of generalized musculoskeletal aches and pains in June 2004.  The Veteran continued to be treated for arthritis of the lumbar and cervical spine.

During a hearing in May 2004, the Veteran testified that he had been treated for a back injury in service, and reported it at discharge, but that it was not bothering him at that time.  He stated that he had been treated by a chiropractor after his discharge from service in 1959 who had passed away.  The Veteran related that another chiropractor he had seen had died.  He said that he sought treatment at VA in 1979 and that arthritis had been diagnosed. 

The Veteran was afforded a VA compensation examination in May 2005.  He stated that the onset of low back pain had been in 1958 when he twisted reaching out for cargo boxes being loaded onto the ship's deck.  He related that following discharge from service, he worked construction intermittently from 1950 to 1967 and quit. [It was noted that he would not say why he quit the business despite being asked twice.]  The appellant said that from 1967 to 1977 he drove a taxi, had a knee injury and did not return to work.  He stated that he had been on Social Security disability since 1983 and spent his days going to the shopping centers, riding around the stores on a scooter, mowing the lawn and performing odd jobs around the house.  He described low back pain as intermittent throughout the day and variable in intensity.  

Comprehensive musculoskeletal and neurologic evaluations were performed.  X-rays were obtained.  Following examination, the examiner related that the service treatment records reflected one entry in 1959 diagnosing sprain of the lumbosacral joint.  She noted that a sprain was a soft tissue injury and that soft tissue injuries healed in six to eight weeks.  In the Veteran's case, it was found that his lumbar strain was acute in 1959 as the next entry for complaint of low back pain was in 1979, some 20 years later.  The examiner commented that based on the medical record review, lack of intercurrent complaint of low back pain for 20 years after discharge, and a construction work history, it was her opinion that the Veteran's low back condition was not likely due to or aggravated by active military service.  

A VA orthopedic surgery note dated in May 2009 indicated that the Veteran had back and neck pain with X-ray evidence of spinal stenosis.  Impressions of low back pain and sciatica were recorded in March 2009.  A private clinical record in April 2009 reflected that he was attending physical therapy for low back and right hip pain.  In March 2009, it was reported that spine X-rays disclosed severe arthritis and degenerative disc disease most prominent at the L4-5 and L5-S1 levels.  It was noted that this type of problem was not uncommon in his age group.  Magnetic resonance imaging in April 2009 was interpreted as showing degenerative disc disease and spinal stenosis or narrowing of the spinal canal from arthritic and multi level degenerative changes.  

The Veteran was afforded a VA examination in May 2009.  He provided a history of neck and lower back pain as the result of loading ammunition aboard ship in Korea.  He indicated that there were several days in a row when he engaged in nonstop carrying of large bombs to be loaded onto aircraft.  The appellant related that he sought treatment for neck and back pain at that time and was told that 'he had overworked his spine and that it was probably arthritis.'  It was noted that since discharge, he had been treated in 1979.  Current complaints included a 'crook' in the neck that caused pain when he turned it and constant pain rated at 2/10 that flared to 10/10 multiple times a day lasting less than two seconds.  He said that constant pain radiated to the shoulders bilaterally.  An X-ray of the cervical spine was performed.

The appellant stated that he received treatment for back pain in 1958 and was told he had a pulled muscle.  He related that treatment began in 1979.  It was reported that he had constant pain rated at 2/10 that flared to 10/10 multiple times a day lasting for a few moments.  He complained of radiculopathy to the ankles and said that his great toes had been numb since 1958.  An MRI of the lumbar spine was performed. 

Following an in-depth examination of the cervical and lumbar spine, the assessments were degenerative disc disease with spinal canal stenosis and underlying osteoarthritis of the lumbar spine, and degenerative disc disease with underlying osteoarthritis of the cervical spine.  The examiner recited a detailed history and analysis of the evidence beginning from service and opined that based on the available evidence, and taking the Veteran's lay history into consideration, the back muscle strain and any neck complaints for which he was treated in service resolved without residuals.  The examiner added that based on training, experience, and consultation with the staff orthopedist, the degenerative changes shown on radiographs 20 years after discharge from service were less likely than not a sequela of an acute episode of back or muscle strain in service and were more likely than not related to the Veteran's years of physical exertion with repetitive lifting, pushing, pulling, and carrying required in the construction industry.  The examiner noted that both the Veteran and his sister provided statements that he came home from service suffering from back pain requiring the need to wear a back brace but that this was not consistent with the lack of complaints and physical findings on the separation physical examination.  

In December 2009, the agency of original jurisdiction (AOJ) requested a supplementary opinion as to whether the Veteran developed arthritis of the lumbar and cervical spine as a residual of scarlet fever in service, and whether the appellant had chronic back disability other than arthritis secondary to scarlet fever.  In a report dated in December 2009, the examiner who performed the May 2009 examination reviewed the record and noted that internet-based research listed arthritis as a complication of scarlet fever, and that the appellant had been treated for scarlet fever in 1944.  

The examiner stated that medical literature review was conducted from a variety of sources [delineated in the report] and pertinent observations, findings and conclusions were reported in detail.  The examiner noted in the assessment that in addition to reviewing the entire claims folder, as well as medical literature and resources, the Veteran's statements were also considered in formulating the clinical opinion.  She related that septic arthritis had been shown to be a possible complication of scarlet fever and this was an acute condition characterized as a bacterial inflammation of the joint caused by the spread of bacteria through the bloodstream from an infection elsewhere in the body.  The examiner noted that the claims file was silent for any diagnosis or treatment for this form of arthritis, status post treatment for scarlet fever, in the Veteran's case.  The examiner stated that it was less likely than not that the Veteran's current low back and cervical diagnoses, including degenerative disc disease, spinal canal stenosis and osteoarthritis were related to any injury, disease, or any other manifestations in service, to include the history of treatment for scarlet fever in service.

In a clinical report dated in May 2010, D. C. Gray, D.C., noted that the Veteran had made good progress with regard to back and neck pain with the recent addition of portable oxygen.  He stated that the appellant's labored breathing had led to "recruitment of accessory breathing muscles of the back and neck which aggravated his spinal pain."  Dr. Gray added that "I am hopeful this new modality will lead to diminished back pain and the need for chiropractive treatment."

By rating action dated in February 2011, service connection for pulmonary fibrosis was granted, rated 100 percent disabling.  Through his representative's statement in March 2011, the Veteran asserted that he suffered back and neck pain as the result of aggravation by service-connected pulmonary fibrosis.  The agency or original jurisdiction sought a clinical opinion in this regard.

The Veteran was afforded a VA spine examination in March 2011 that included evaluation of pulmonary fibrosis.  Extensive background, clinical history and complaints as previously reported were reiterated.  A comprehensive physical examination was performed.  Prior back and neck diagnoses were confirmed and continued.  Following examination, the examiner opined that after careful review of the Veteran's extensive claims file, there was no diagnostic evidence to indicate or even suggest that the Veteran's neck or back condition had been permanently aggravated beyond normally expected medical progress due to pulmonary fibrosis or the use of accessory muscles.  It was noted that the Veteran's chiropractor, Dr. Gray, offered no evidence of improved spinal functioning directly related to the use of supplemental oxygen, nor did he provide any clinical or diagnostic evidence for aggravation of the neck or lumbar spine beyond their normally expected medical progression because of his use of accessory breathing muscles when not on supplemental oxygen.  It was therefore the examiner's opinion that the Veteran lumbar and cervical spine conditions, including degenerative disc disease, spondylosis, arthritis and spinal stenosis were less likely than not caused by or permanently and/or abnormally worsened beyond their expected severity by pulmonary fibrosis or any symptoms related thereto.

Pursuant to the Board's November 2011 remand, additional development of the evidence was requested to reconcile the conflicting opinions that had been provided as to whether back and neck disorders were secondary to or had been aggravated by service connected pulmonary fibrosis.  

The Veteran was afforded a VA examination by a VA physician in December 2011.  Following review of the claims folder and a comprehensive physical examination, the examiner concluded at that time and in a supplementary opinion for clarification purposes in January 2012 that it was less likely than not that the Veteran's neck and low back disorders were proximately due to (secondary to) or had been made chronically worse (aggravated) by service-connected pulmonary fibrosis.  He further commented that at the time the appellant was evaluated by Dr. Gray, he required the use of accessory muscles to assist breathing because he was not on supplemental oxygen and more likely than not experienced increased cervical and lumbar muscle pain.  The examiner stated that once his oxygen saturation was corrected using supplemental oxygen, it was more likely than not that the need to use the accessory muscles was reduced and the muscle pain subsided.  He related that increased muscle pain through the use of accessory muscles was temporary or transient and should not have been mistaken for evidence of causation or permanent aggravation or any underlying disability.  It was added that there was no evidence in the medical literature to support a finding that a low oxygen level and/or use of accessory breathing muscles would result in arthritis or aggravate arthritis, or cause or aggravate any other chronic underlying musculoskeletal/orthopedic pathology.

Legal Analysis

The Veteran's service treatment records reflect that he sought treatment for what was noted to be chronic backache following lifting injury in March 1959 that was diagnosed as left sacral joint sprain.  However, contrary to what the appellant subsequently stated and more recently, there is no indication in the service treatment records that he continued have back pain.  It was noted in March 1959 that after a trial of bedrest, pain and muscle spasm subsided.  The spine and musculoskeletal system were evaluated as normal later some nine months at discharge from active duty in December 1959, and moreover, an additional clinical entry noted that he had no problem that required treatment.  No complaints or defects referable to a back problem or neck pain were recorded on that occasion.  The post service record does not indicate any further complaints or a disorder affecting the back and neck until some two decades after discharge from active duty.  The Board observes that VA outpatient clinical records dated in 1979 reflect that Veteran sought treatment for low back and neck pain that he dated back to injury in service.  

The Board points out, however, that evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This silence is consistent with the normal findings at separation from service.  When seeking treatment in 1979, the Veteran indicated that he had had back pain for years, and has since stated that he sought chiropractic care during the interim.  However, clinical records in 1979 do not refer to any report of prior treatment for the back or neck, but rather indicate that he had been unemployed on account of a knee problem for three years, with two surgeries, and that he had had increased back pain and neck pain for the last few months.  Additionally, the evidence does not contain a diagnosis of any disability consistent with degenerative joint disease (arthritis) and/or organic disease of the nervous system (disc disease or intervertebral disc syndrome) within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

Furthermore, during his 2002 hearing, the Veteran testified that he was treated in 1960, 1961, 1964, 1967 and 1969.  In the original claim for compensation, he reported treatment in 1961.  The Board observes that in the Court's January 2008 Memorandum Decision, it was noted that he had been treated by a chiropractor after service in 1959.  Therefore, to the extent that he has voiced the start date of treatment in 1960 or 1961, he is an inconsistent historian.  The report of treatment by a chiropractor in 1959 would be a further inconsistency.  The Board finds that his reporting of events is inconsistent, unreliable and not credible.  

Moreover, the Veteran has been provided a number of VA examinations over the years in which the examiners have all determined and corroborated that current cervical and lumbar spine disabilities are less likely than not related to service, to include an incidence of scarlet fever in 1944.  Without reiterating the findings and analysis as stated in the claims folder and recited in detail above, it has been determined that strain diagnosed in service was self-limiting and was acute and resolved without residuals.  It was clearly found that current neck and back disabilities were more likely that not related to repetitive heavy work-related duties and physical exertion in construction after service.  The examiners concluded that chronic arthritis and other disability of the cervical and lumbar spine were not the result of scarlet fever the appellant had in service because there was no evidence of joint involvement in service, and because there were no lasting arthritic complaints associated with scarlet fever.  These opinions, based on supported factual predicates, are more reliable and constitute negative evidence.  The Board would also point out that there is no other clinical opinion in the record that counters the VA medical statements finding that current back and neck disorders are not related to service.

The Board thus finds that there is both competent lay and medical evidence in support of the assertion that cervical and lumbar spine disabilities have been aggravated by service-connected  pulmonary fibrosis.  The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet.App. 429, 433 (1995).  Greater weight may be given to one physician's opinion than another depending on factors such as the reasoning employed by the physician and whether (and the extent to which) he or she reviews prior clinical records and other evidence. See Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994).  In this regard, the VA examination report is determined to be more persuasive and probative.  The Board observes that the VA examiners reviewed the claims folder containing relevant information and provided a comprehensive history, as well as a more informed and reasoned articulation as to the service-connected pulmonary disease did not result in any permanent aggravation of cervical and lumbar spine disorders.  The Board also notes that Dr. Gray also suggested that once oxygen therapy was implemented, it would abate involvement of the accessory breathing muscles and alleviate back and neck pain.  

The Veteran is competent to report that he has had cervical and lumbar spine disability since service and when such symptoms began.  A layman is competent to report what he or she experiences as such symptoms come through one of the senses. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  However, competence and credibility are different matters.  As indicated previously, the Board observes that the record indicates that following discharge from service, there is no evidence of spine treatment many years after discharge from active duty.  Nothing in the service records or in VA outpatient clinical records dating from 1979 suggests arthritis and/or disc disease of the cervical and lumbar spine deriving from service except for the appellant's own statements to this effect, to include those as told to the VA.  However, despite his assertions that he developed neck and back symptoms in service that continued after active duty, there is no reliable post service showing of any continuity of reported in-service cervical and lumbar symptomatology, or evidence of degenerative changes (arthritis) or degenerative disc disease within one year of discharge from active duty.  Rather, the service treatment records are silent for pertinent pathology following a period of bedrest in March 1959.  As noted above, the spine and musculoskeletal system were evaluated as within normal limits at separation.  

The Court has held that lay evidence can be competent when the layperson is reporting a contemporaneous diagnoses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the appellant reports that he was told in service that he probably had arthritis.  As per Jandreau, his statement appears competent.  However, this statement is inconsistent with the service treatment records finding that a low back strain subsided and the normal separation examination.  In view of such, the Board finds that the actual contemporaneous records are more probative and credible than his report advanced years after the fact. 

Under the circumstances, the Board finds that the normal separation examination, and the lapse of many years between service and objective evidence of cervical and lumbar spine pathology, to include degenerative disc and joint disease, stenosis and spondylosis, compel a finding that such disabilities are not of service onset.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of continuity of spine symptomatology deriving from service are not reliable and do not provide a basis to establish service connection.  In this case, it is found that the assessments of the VA medical professionals, who also noted that the Veteran's lay assertions were considered, that current cervical and lumbar spine disorder are less likely the result of injury or scarlet fever or pulmonary fibrosis, are more probative than the Veteran's lay opinion.

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment. Wilson v. Derwinski, 2 Vet.App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity. Savage v. Gober, 10 Vet.App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record. See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the silent service records following the inservice notation that back pain and spasm had subsided, the normal separation examination, and no credible evidence of treatment for two decades after service are far more probative than a remote statement of in-service onset and continuity.  In this regard, the Board concludes that the Veteran has not been a reliable historian and that his later accounts and history in this regard are self-serving.  The Board has considered the assertion that the claimed private treatment records are not available due to various reasons.  However, the absence of evidence does not prove a claimed fact when we determine that the lay evidence is not credible. [His credibility was addressed previously.]

The Board now turns to the alternative theory of entitlement advanced by the Veteran that cervical and lumbar spine disabilities are secondary to or have been aggravated by service-connected disability, specifically, pulmonary fibrosis.  In May 2010, his treating chiropractor suggested that lack of oxygen had required him to utilize accessory breathing muscles of the back and neck that had aggravated spinal pain.  However, on ensuing VA examinations, the examiners considered this statement and presented well-reasoned rationale as to why increased utilization of accessory breathing muscles due to pulmonary disability did not lead to or chronically aggravate arthritis any other chronic underlying musculoskeletal/orthopedic pathology.  On most recent VA examination in March 2011, the examiner clearly stated that once the Veteran's oxygen saturation was corrected with supplemental oxygen, increased muscle pain through the use of accessory muscles was temporary or transient and should not have be mistaken for evidence of causation or permanent aggravation or any underlying disability. 

Under the circumstances, the Board concludes that there is no reliable and/probative evidence indicating that the Veteran's current cervical and lumbar spine pathology, including degenerative disc and joint disease, stenosis and spondylosis disabilities, are related to service or to any incident therein, including scarlet fever, or is secondary to or has been aggravated by a service-connected disability.  Furthermore, there is no proof of degenerative joint disease or an organic disease of the nervous system within one year of separation from service.  The Board thus finds that the preponderance of the evidence is against the claims and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for arthritis/degenerative disc disease of the lumbar and cervical spine is denied.

Service connection for disability of the spine other that cervical/lumbar arthritis/degenerative disc disease is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


